Citation Nr: 1757983	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to the service-connected left elbow, left wrist, and/or left hand disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel





INTRODUCTION

The Veteran served in the National Guard, with a period of active duty for training from January 28, 1985 to April 26, 1985.  He is a Veteran by nature of having established entitlement to service connection for disabilities incurred during that period of active service.  He also had a period of inactive duty for training from September 14, 1984 to August 25, 1995.  The record reflects that he was discharged from the Army Reserve in September 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.


FINDING OF FACT

The evidence of record is against a finding that the Veteran's has a left shoulder disorder that is related to an injury sustained during active service, or was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for left shoulder disorder are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (b) (2017).  The duty to notify the Veteran was satisfied in letters dated April 2008, April 2010 and November 2016.  Pelegrini v. Principi, 18 Vet.  App. 112 (2004).  These letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet.  App. 473 (2006). 

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  8 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet.  App. 384 (1993).  The claims file contains relevant service treatment records, VA medical records, and the Veteran's own contentions along with his representative's written argument.  In response to the August 2016 Board remand, VA obtained a thorough and comprehensive medical opinion addressing the etiology of the Veteran's left shoulder disability that is responsive to the arguments set forth by the Veteran's representative.  This opinion will be discussed in more detail below.

On two occasions VA has afforded the Veteran the opportunity to submit additional medical records of private treatment for his shoulder, to include treatment following his in-service fall in May 1994, following a 2001 motor vehicle accident, and leading up to and following a 2008 shoulder surgery.  The Veteran has not responded to VA's request letters with the medical records, nor has he authorized VA to obtain such records on his behalf.  VA has nevertheless obtained the Veteran's records of treatment at VA facilities.  

II.  Service Connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

"Active military, naval, or air service" includes any period of active duty for training (ACDUTRA)during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training  (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C. §  101(21), (24) (West 2012); 38 C.F.R. § 3.6(a), (d) (2017); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In the context of claims for secondary service connection, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet.  App. 439 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet.  App. 49 (1990).  

III. Analysis

The Veteran contends that his left shoulder disability is a result of a May 1994 in-service injury sustained during a training period, or in the alternative, that it was caused or aggravated by his service-connected left hand, wrist, or elbow disability. 

At the outset, the Board recognizes that the Veteran has a current diagnosis of shoulder impingement syndrome.  It is also shown in the record that the Veteran fell from a truck in the line of duty during a training period, injuring his head, left elbow and left wrist.  The Veteran is currently in receipt of service-connection for left elbow and wrist disabilities as due to this fall, as well as a left hand disability due to cold injuries.  There is no indication in the file that the Veteran injured his shoulder during this fall, although the Veteran contends he landed on his shoulder in addition to his elbow and head.

The key question at issue is whether the Veteran's current left shoulder disability is related to his in-service fall, or was caused or aggravated by his service-connected left elbow, wrist and hand disabilities.

In connection with this claim, the Veteran was afforded a VA examination in October 2015.  After reviewing the Veteran's claims folder, considering the Veteran's lay statements, and examining the Veteran in-person, the examiner opined that the Veteran's left shoulder disability was less likely than not incurred in or caused by the claimed in-service injury.  As rationale, the examiner explained that there was no documented evidence that the Veteran injured his left shoulder during his fall from the top of a truck in May 1994.  Additionally, he noted that all evidence, including the Veteran's own sworn statement, showed that the injury was only to the elbow, wrist and head.  He noted that this was further corroborated by physical therapy and occupational therapy notes in June 1994.  The examiner also pointed out that the Veteran underwent several x-rays including of the left shoulder after his fall in May 1994 and all results were normal.  The examiner acknowledged that there was a question about the in-service left shoulder x-ray that was deemed suboptimal, but showed a possible decreased acromioclavicular distance.  The examiner explained that this question was resolved since other x-rays subsequent in time showed a normal left shoulder.  Finally, the examiner addressed a complaint of left shoulder pain by the Veteran in July 1996.  The examiner explained that the Veteran was diagnosed with sub deltoid bursitis that also eventually resolved.  The examiner added that there were no further complaints of left shoulder pain by the Veteran until 16 years later, coinciding with a post-service motor vehicle accident.  

In an October 2016 appellate brief, the Veteran's representative stated that the Veteran is service connected for a left elbow disability incurred in a fall from the back of a truck, and that the Veteran also struck his head in that fall.  The representative argued, "The shoulder must of necessity be the weak point at the middle."  Further, the Veteran's representative noted that bursitis was diagnosed in service, and that chronic tendonitis is currently diagnosed.  The representative argued that according to an orthopedist, bursitis has a cause, and soft tissue injuries do not readily show up on x-rays.  Finally, the Veteran's representative noted that the Veteran is already service-connected for disabilities in his left hand, wrist, and elbow.  The Veteran's representative submitted with the October 2016 appellate brief copies of a position paper by an orthopedist, as well as two Internet articles discussing shoulder disorders, to include bursitis, tendonitis, and impingement syndrome.

The Board remanded the appeal in November 2016 for an addendum medical opinion to address the Veteran's representative's contentions.  VA obtained the addendum opinion in December 2016.  Significantly, the VA examiner found it is less likely as not that Veteran's current left shoulder condition was caused by or related to his injury in active service.  The examiner noted that the Veteran suffered a fall from the back of a truck during service in May 1994, but that records from the emergency room, where the Veteran was first seen, and the Veteran's statements at the time reflect that there was no left shoulder trauma during the fall.  The Veteran was referred for therapy for his left wrist and elbow but not his shoulder.  Additionally after physical therapy in June 1994, the Veteran's range of motion for his shoulder was noted to be full, with 5/5 motor strength.  He also noted the Veteran's 1996 [erroneously noted as 2006 in the report] diagnosis of acute bursitis eventually subsided.  Significantly, the examiner reasoned that if this bursitis was secondary to his May 1994 injury, it would have manifested in 1994 not two years later.  He pointed out that it was an acute bursitis, not chronic.  The examiner advised that acute bursitis is usually caused by a sudden injury to the shoulder bursa, and that "this condition completely resolved."  

The examiner also address the issue raised by the Veteran's representative that soft tissue injuries do not show up on routine x-rays, explaining, "it has to be pointed out that in spite of negative x-rays vet[eran] will be symptomatic with complaints of pain and decreased ROM if he has a shoulder condition such as impingement."  He noted that this was not present in this case, and that the Veteran did not complain or go to any physician for a left shoulder complaint until 2001 when he was involved in a motor vehicle accident.  

The examiner attributed the Veteran current left shoulder disability to his 2001 motor vehicle accident.  Records from that time showed that the Veteran was hit on his left side with injury to the left side of his body and was at that time diagnosed with rotator cuff tendinitis and impingement.  The examiner explained that, "This diagnosis is a cause and effect diagnosis" and "[i]t seems obvious that a patient previously asymptomatic now presenting with signs and symptoms of a left shoulder condition should be diagnosed as [having a] condition being caused by the injury."  The examiner reasoned that it seems illogical to ascribe a diagnosis connected to an acute injury to a situation that occurred 16 years prior, with no documented symptomatology within that 16 year period. 

The examiner also addressed the contention that the Veteran's left shoulder was the "weak point" between his left elbow and head, and would necessarily have been injured if both the head and the elbow were hurt.  The examiner explained that this contention is position dependent.  The examiner acknowledged that what the Veteran's representative asserts might apply if the patient fell on his left side, but not necessarily so if he fell backwards or forwards.  Another important point to consider is the position of the elbow during the fall.  The examiner opined that there are numerous variations in position that could result in elbow and head injury without injuring the shoulder.  He also explained that the articles submitted by the Veteran, "are purely a review of the shoulder anatomy and definitions and descriptions of different shoulder conditions" advising that they neither support nor detract from the Veteran's contentions. 

The examiner also opined that it is less likely as not the Veteran's current left shoulder condition was related to, caused or aggravated by his service connected left elbow, hand, or wrist conditions, individually or in combination.  The examiner reasoned that if the one has a severe left elbow or wrist condition, the tendency would be to lessen the activity of this extremity, rather than to increase it, thereby preserving functionality and integrity of the shoulder.  He also noted that review of rating decision dated July 2010 showed the ROM of left elbow to be completely normal.  He also advised that the effect of hand activity on shoulder movements and functionality is minimal.  He noted that they shoulder was not aggravated by the elbow reasoning that there was asymptomatic for 16 years until his January 2001 MVA injury, with the exception of the July 1996 complaint which was diagnosed and subsided.  

The Veteran has had ample opportunity to obtain and submit a medical opinion favoring a finding that his current left shoulder disability is related to a prior in-service injury, or to his service-connected disabilities, and against the findings of the VA examiners above.  He has not done so. 

To the extent that the Veteran asserts that his left shoulder disability is related to his in-service injury or was caused or aggravated by a service-connected disability, the Board finds that, even if the Veteran sustained an injury to his shoulder as he so describes, such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While the Veteran is competent to attest to symptoms, the Board finds the contemporaneous evidence in the form of the STRs [showing treatment only for elbow, head and wrist pain after the May 2014 fall, with normal x-rays of the shoulder], coupled with the reasoned medical opinions of the January 2017 VA examiner outlined above to be more probative than the Veteran's lay assertions, and that such evidence weighs against a finding that the Veteran's left shoulder disability is etiologically related to service, or to his service-connected left hand, wrist or elbow disabilities.

There is no competent evidence that the Veteran has been diagnosed with arthritis or neurological disorders affecting the left shoulder.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340   (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017). 

Therefore, the Board concludes that service connection is not warranted for a left shoulder disability on direct or secondary basis.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.


ORDER

Service connection for a left shoulder disability is denied.



____________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


